UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-2414


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE COUNTRY OF GERMANY; THE AMERICAN COLLEGE DICTIONARY,

               Defendants - Appellees.



                           No. 15-2415


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES HOUSE OF REPRESENTATIVES; UNITED STATES
SENATE; THE STATE OF MARYLAND; CHIEF OF POLICE, and all law
enforcement officers,

               Defendants - Appellees.



                           No. 15-2416


TYRONE HURT,

               Plaintiff – Appellant,

          v.
THE STATE OF MARYLAND,

                 Defendant - Appellee.



                             No. 15-2418


TYRONE HURT,

                 Plaintiff – Appellant,

          v.

N. C. TRANSIT,

                 Defendant - Appellee.



                             No. 15-2419


TYRONE HURT,

                 Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; UNKNOWN NARCOTIC AGENTS (1975),

                 Defendants - Appellees.



                             No. 15-2420


TYRONE HURT,

                 Plaintiff – Appellant,

          v.




                                  2
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2423


TYRONE HURT,

               Plaintiff – Appellant,

          v.

CHIEF OF THE POLICE DEPARTMENTS, in the center of the
world, W.D.C. and all law enforcement officers across the
nation;   UNITED  STATES   HOUSE  OF   REPRESENTATIVES, 435
members; UNITED STATES SENATE, 100 members,

               Defendants - Appellees.



                            No. 15-2427


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE STATE OF NEVADA; NARCOTICS AGENTS (1972); ANY AND ALL
FORTY-NINE (49) STATES TO THE UNITED STATES OF AMERICA; THE
AMERICAN COLLEGE DICTIONARY,

               Defendants - Appellees.



                            No. 15-2428


TYRONE HURT,

               Plaintiff – Appellant,

                                 3
          v.

D. C. GOVERNMENT;   MR.   DICKERSON,   Case   Manager;   NARCOTIC
AGENTS (1972),

               Defendants - Appellees.



                            No. 15-2429


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; AMERICAN COLLEGE DICTIONARY,

               Defendants - Appellees.



                            No. 15-2430


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2431


TYRONE HURT,

               Plaintiff – Appellant,

          v.

                                 4
UNITED STATES SENATOR   JOHNSON;     THE   UNITED   STATES   SENATE
(100 MEMBERS),

               Defendants - Appellees.



                            No. 15-2433


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2434


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE NATIONAL DIVISION OF THE AMERICAN INDIAN; UNITED STATES
OF AMERICA,

               Defendants - Appellees.



                            No. 15-2435


TYRONE HURT,

               Plaintiff – Appellant,

          v.


                                 5
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2436


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE STATE OF MISSISSIPPI; ALL STATES OF THE UNITED STATES
OF AMERICA,

               Defendants - Appellees.



                            No. 15-2439


TYRONE HURT,

               Plaintiff – Appellant,

          v.

U. R. S., and its disabilities; UNITED STATES CONSTITUTION,

               Defendants - Appellees.



                            No. 15-2441


TYRONE HURT,

               Plaintiff – Appellant,

          v.



                                 6
SOUTH CAROLINA, and all forty (49) States of the United
States of America; UNITED STATES HOUSE OF REPRESENTATIVES,
(435 members); UNITED STATES SENATE, (100 members); THE
INTERNATIONAL CRIMINAL COURT, (1946 Hague Germany); THE
AMERICAN COLLEGE HERITAGE DICTIONARY,

               Defendants - Appellees.



                           No. 15-2443


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE INTERNATIONAL CRIMINAL COURT, (1946) Hague Germany;
UNITED STATES OF AMERICA; THE INTERNATIONAL PEACE COURT,
(1946) Hague, Germany; D. C. COUNCIL; CHIEFS OF POLICE,

               Defendants - Appellees.



                           No. 15-2444


TYRONE HURT,

               Plaintiff – Appellant,

          v.

ORGANIZING FOR ACTION; INTERNATIONAL PEACE COURT, (1946
Hague, Germany); HOUSE OF REPRESENTATIVES FOR THE UNITED
STATES,

               Defendants - Appellees.




                                7
                             No. 15-2447


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                             No. 15-2449


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED    STATES   SENATE;     UNITED      STATES   HOUSE   OF
REPRESENTATIVES,

               Defendants - Appellees.



                             No. 15-2450


TYRONE HURT,

               Plaintiff – Appellant,

          v.

INTERNATIONAL CRIMINAL COURT, (1946) (Hague, Germany); THE
INTERNATIONAL PEACE COURT, (1946) Hague, Germany; PHILIP
BARTON KEY, U. S. Attorney in D.C.,

               Defendants - Appellees.

                                  8
                           No. 15-2451


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES SENATOR RON JOHNSON; UNITED STATES SENATE,
(100 members); UNITED STATES HOUSE OF REPRESENTATIVES, (455
members),

               Defendants - Appellees.



                           No. 15-2452


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; PLANNED PARENTHOOD,

               Defendants - Appellees.



                           No. 15-2453


TYRONE HURT,

               Plaintiff – Appellant,

          v.

FORMER PRESIDENT OF THE UNITED STATES; THE AMERICAN PEOPLE
AND AMERICAN CITIZENS OF THE UNITED STATES OF AMERICA,

               Defendants - Appellees.

                                9
                           No. 15-2454


TYRONE HURT,

               Plaintiff – Appellant,

          v.

U. S. CONSTITUTION; UNITED STATES OF AMERICA,

               Defendants - Appellees.



                           No. 15-2495


TYRONE HURT,

               Plaintiff – Appellant,

          v.

INTERNATIONAL CRIMINAL COURT, (1946) (Hague, Germany);
INTERNATIONAL PEACE COURT, (1946) (Hague, Germany); THE
COUNTRY OF IRAN; UNITED STATES OF AMERICA,

               Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.       Malcolm J. Howard,
Senior District Judge. (5:15-cv-00308-H; 5:15-cv-00321-H; 5:15-
cv-00323-H; 5:15-cv-00327-H; 5:15-cv-00329-H; 5:15-cv-00331-H;
5:15-cv-00332-H;   5:15-cv-00333-H;   5:15-cv-00338-H;   5:15-cv-
00340-H;   5:15-cv-00410-H;   5:15-cv-00417-H;   5:15-cv-00462-H;
5:15-cv-00463-H;   5:15-cv-00466-H;   5:15-cv-00467-H;   5:15-cv-
00471-H;   5:15-cv-00472-H;   5:15-cv-00473-H;   5:15-cv-00483-H;
5:15-cv-00498-H;   5:15-cv-00499-H;   5:15-cv-00500-H;   5:15-cv-
00517-H;   5:15-cv-00530-H;   5:15-cv-00532-H;   5:15-cv-00545-H;
5:15-cv-00497-H)



                               10
Submitted:   April 18, 2016                    Decided:   May 2, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 11
PER CURIAM:

       Tyrone Hurt appeals the district court’s order dismissing

these actions pursuant to 28 U.S.C. § 1915(e)(2)(B) 2012).                                           We

have     reviewed      the        records        and     find       no     reversible          error.

Accordingly,      we     deny      leave        to    proceed       in    forma      pauperis       and

dismiss     the   appeals          for    the        reasons    stated         by    the     district

court.      Hurt v. Germany, No. 5:15-cv-00308-H; Hurt v. U.S. House

of Representatives, No. 5:15-cv-00321-H; Hurt v. Maryland, No.

5:15-cv-00323-H;            Hurt     v.    N.C.        Transit,          No.    5:15-cv-00327-H;

Hurt v.     United     States,           Nos.    5:15-cv-00329-H,               5:15-cv-00331-H;

Hurt   v.    Chief     of    Police       Dep’t,        No.    5:15-cv-00332-H;              Hurt    v.

Nevada, No. 5:15-cv-00333-H; Hurt v. D.C. Gov’t, No. 5:15-cv-

00338-H; Hurt v. United States, Nos. 5:15-cv-00340-H, 5:15-cv-

00410-H; Hurt v. Senator Johnson, No. 5:15-cv-00417-H; Hurt v.

United States, No. 5:15-cv-00462-H; Hurt v. Nat’l Div. of Am.

Indian, No. 5:15-cv-00463-H; Hurt v. United States, No. 5:15-cv-

00466-H;     Hurt      v.    Mississippi,              No.     5:15-cv-00467-H;              Hurt    v.

U.R.S., No. 5:15-cv-00471-H; Hurt v. South Carolina, No. 5:15-

cv-00472-H;       Hurt       v.     Int’l       Crim.        Ct.,    No.        5:15-cv-00473-H;

Hurt v.     Organizing         for       Action,       No.     5:15-cv-00483-H;              Hurt    v.

United      States,      No.       5:15-cv-00498-H;             Hurt       v.       United     States

Senate, No. 5:15-cv-00499-H; Hurt v. Int’l Crim. Ct., No. 5:15-

cv-00500-H; Hurt v. Senator Ron Johnson, No. 5:15-cv-00517-H;

Hurt   v.    United      States,          No.    5:15-cv-00530-H;               Hurt    v.     Former

                                                 12
President     of    U.S.,    No.    5:15-cv-00532-H;        Hurt    v.    U.S.

Constitution, No. 5:15-cv-00545-H; Hurt v. Int’l Crim. Ct., No.

5:15-cv-00497-H (E.D.N.C. Oct. 30, 2015; Nov. 17, 2015).                    We

dispense    with    oral    argument    because     the    facts   and   legal

contentions   are   adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       13